R. W. WALKER, J.
This suit was commenced on the 27th February, 185S. The bill of exceptions states, that “ the defendant proved, that he had cleared and built on the tract imt.845, under a tax-title, and had been continually in possession ever since, claiming title;” and as evidence of the tax-title, the deed of W. D. Paylor, tax-collector of Russell county, dated 3d April, 1843, conveying the land to one Kemp, and the quit-claim, deed of Kemp, dated 20th August, 1844, conveying to the defendant, were introduced. It does not appear that there were attesting witnesses to either of these deeds; and this- being so, evidence of the handwriting of the grantors, and of the official character of Paylor- at the time of the tax-sale and the date of his deed, was sufficient proof of their execution. — 3 Phill. Ev. (C. & H.’s Notes, ed. 1843,) pp. 1273-4, 1307, 1453-4; 1 ib. 476.
[2.] The tax-collector?s deed was color of title, and the possession taken and held under it, was adverse possession. Blackwell on Tax Titles, 665, et seq.; Hearick v. Doe, 4 Ind. 164; Crommelin v. Minter, 24 Ala. 352 ; Pillow v. Roberts, 13 How. 472, 477. Conceding that the tax-title was originally invalid, yet possession-held under it, for more than ten years, must bar the claim of the true owner, unless there is something connected with the latter’s title, which renders the statute of limitations inapplicable to him.
[3.] It is supposed that,.because'the patent under which the plaintiff claims was not issued until the 29th September, 1-857, the statute of limitations did not until then begin to run against him, and the defendant’s prior possession under color of title did not operate a bar. It is true, that the *314statute of limitations does not run against the government; but it is equally true, that it does run against a private individual who holds a legal title, and is capable of maintaining ejectment.
[4.] It is too late now to doubt, that the approved conveyance of a Creek Indian reservee, under the treaty of 1832, vests in the grantee, even before any patent is issued, á legal title upon which he may maintain ejectment for the recovery of the land. — Jones v. Inge, 5 Porter, 327; Fipps v. McGehee, ib. 413; Rosser v. Bradford, 9 Porter, 354; Stevens v. Fing, 21 Ala. 432; Long v. McDougald, 23 Ala. 413; Tarver v. Smith, at the last term. As the grantee may thus’sue for'the recovery of the land, there is no reason why the statute of limitations should not run against him. It was shown that the land in controversy was a Creek Indian reservation under the treaty of 1832 ; that the reservee sold and conveyedthe same to Columbus Mills; and that the conveyance was approved by the president, on 30 th April, 1834. 'By 'this conveyance, Mills acquired a legal title, which gave him the right to maintain ejectment; and the transfers proved on the trial did not divest him of the right'and title thus obtained, if for no other reason, because they were unsealed writings. — Thrash v. Johnson, 6 Porter, 458; Ansley v. Nolan, ib. 379; Tarver v. Smith, at the last term. When, ’ therefore, the defendant took possession under his tax-title, in 1845; there was in Mills a right to recover in ejectment, which would have continued to reside in him until the patent was issued in 1857, if, in the meantime, it had not’ been barred by the defendant’s adverse possession.
;The patent shows, upon its face, that it was founded upon, and connected with, the reservee’s conveyance to Mills and the transfers subsequently made. It is, indeed, but the completion of the inchoate legal title, which was yested by’the reservee’s conveyance, and which was sufficient, ofdtself, to support ejectment; and as the pre-existing title on which the patent was founded, had been barred by the adverse possession of the defendant, before the issu*315anee of the patent, the right of the defendant is not affected by it. — See, further, Goodlet v. Smithson, 5 Porter, 245 ; Stevens v. Westwood, 25 Ala. 716 ; Jones v. Inge, 5 Porter, 327; Bullock v. Wilson, ib. 338.
As, on the facts proved, the statute of limitations presented a complete defense to the action, it is not necessary for us to notice the othor defense relied- on.
Judgment affirmed.